Title: To George Washington from Thomas Law, 31 March 1796
From: Law, Thomas
To: Washington, George


          
            Dear Sir
            Washington City 31st March 1796
          
          The obliging Lre of congratulation in which Mrs Washington & you united, could not fail to render the happiness of Eliza & me compleat.
          Mr & Mrs Peters have been kind enough to spend a day or two with us, as the sudden shock which Mrs Lear’s melancholy fate occasion’d, has somewhat affected Eliza’s health—We had just cross’d the Ferry when Eliza receiv’d the sad account of Mrs Lear’s desperate situation & It were superfluous to explain how she attended her much lov’d friend & relation from her bed to her coffin & from her coffin to the Vault at Mount Vernon.
          I hope Mrs Washington & You will honor us with your Company when you visit the City & be witnesses of our happiness—Eliza joins with me in most affectionate regards, & I have only to add that my sense of your very flattering & kind attentions will be best evinc’d by my conduct to Eliza & her indulgent Relations.
          She would have written long e’er this, but has been prevented by painful duties & by sickness. I remain With unfeigned respect & esteem & sincere regard Yr most obliged & most affy
          
            Thomas Law
          
        